Reynolds, J.
Appeal from an order of the County Court, Saratoga County, denying appellant’s eoram nobis petition without a hearing. Appellant’s petition does not allege any specific promise by the Assistant District Attorney and, moreover, his allegations are not only not confirmed by the record or any supporting affidavits (People v. Scott, 10 N Y 2d 380), but are, in fact, expressly refuted by the conduct of the appellant and his attorney as revealed in the minutes of his plea and sentence (People v. White, 309 N. Y. 636). Order affirmed. Gibson, P. J., Taylor, Aulisi and Hamm, JJ., concur.